In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e, the petitioner appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Woodard, J.), dated July 25, 2006, as denied that branch of his motion which was, in effect, for leave to renew (a) those branches of his petition which were for leave to serve a late notice of claim with respect to causes of action alleging false arrest and false imprisonment, which had been denied in a prior order of the same court dated August 10, 2004, and (b) that branch of his prior motion which was for leave to renew the same branches of the petition, which had been denied in a prior order of the same court dated December 22, 2004.
Ordered that the order dated July 25, 2006 is affirmed insofar *1057as appealed, from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
A motion for leave to renew must be “based upon new facts not offered on the prior motion that would change the prior determination” and must “contain reasonable justification for the failure to present such facts on the prior motion” (CPLR 2221 [e]). The petitioner failed to provide any reasonable justification for his failure to present the alleged new facts in support of his original petition. Therefore, the court properly denied leave to renew (see Clemente v Carl Bongiorno & Sons, Inc., 39 AD3d 688 [2007]; Beyl v Franchini, 37 AD3d 505, 506 [2007]; Veitsman v G & M Ambulette Serv., Inc., 35 AD3d 848 [2006]; Companion Life Ins. Co. of N.Y. v All State Abstract Corp., 35 AD3d 519, 522 [2006]).
The petitioner’s remaining contentions are without merit. Schmidt, J.P., Fisher, Lifson and Carni, JJ., concur.